DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  
paragraph [0010], line 2: “methodthat” should be replaced by “method that”
Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 7, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Syed (US20110031846, hereinafter “Syed”).
Regarding claim 1, Syed discloses a vibration energy harvester apparatus (100), comprising: a cantilevered beam resonator comprising a cantilever beam (C) having ends, wherein said cantilevered beam resonator includes a base defined by said ends (left end) of said cantilever beam; and a piezoelectric transducer (piezoelectric layer and electrodes) having at least one piezoelectric component (PM), wherein said piezoelectric transducer is mounted beneath said base of said cantilevered beam resonator.
Regarding claim 2,  the energy harvester apparatus is anchored on its base. 
Regarding claim 3, the piezoelectric transducer comprises a piezoelectric substrate.
Regarding claims 6 and 7, Syed discloses two electrodes (TE and BE).
Regarding claim 16, Syed discloses the method of configuring a vibration energy harvester, said method comprising: configuring a cantilevered beam resonator to comprise a cantilever beam having ends, wherein said cantilevered beam resonator includes a base defined by said ends of said cantilever beam; providing a piezoelectric transducer having at least one piezoelectric component; and mounting said piezoelectric transducer beneath said base of said cantilevered beam resonator.
Regarding claim 17,  the energy harvester apparatus is anchored on its base. 
Regarding claim 18, the piezoelectric transducer comprises a piezoelectric substrate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rastegar (US20130049538, hereinafter “Rastegar”) in view of Near (US20130207520, hereinafter “Near”).
Regarding claim 1, Rastegar shows a vibration energy harvester apparatus, comprising: a beam resonator comprising a beam having ends, wherein said beam resonator includes a base defined by said ends and a piezoelectric transducer (208)  having at least one piezoelectric component, wherein said piezoelectric transducer is mounted beneath said base of said cantilevered beam resonator.
Rastegar fails to disclose the cantilever beam. Near discloses a power generation system comprising a cantilever beam. In Figures 27-29, Near teaches that the vibrational energy harvester may be mounted in a cantilever configuration or as a beam configuration wherein a mass (M) is formed between two beams, similar to the structure of Rastegar. Therefore, it is the Examiner's position that it would have been obvious to one with ordinary skill in the art at the time the invention was filed to modify Rastegar’s invention to include only one cantilever beam since Near have shown equivalency between a cantilever beam and a beam anchored on both ends in a piezoelectric energy harvester device. 
Regarding claim 2,  the energy harvester apparatus is anchored on its base. 
Regarding claim 3, the piezoelectric transducer comprises a piezoelectric substrate.
Regarding claim 4, cantilever beam disclosed by Rastegar is mounted perpendicular to said piezoelectric transducer.
Regarding claim 5, piezoelectric transducer comprises a piezoelectric substrate and wherein said cantilever beam is mounted perpendicular to said piezoelectric substrate.
Regarding claims 6 and 7, Rastegar discloses a multilayer stack (202) that inherently include  multiple electrodes.
Regarding claim 10, piezoelectric transducer comprises at least two separate transducers, wherein each transducer among said at least two transducers comprises an electrode. See paragraph 0024.
Regarding claim 16, the combination of Rastegar and Near discloses the method of configuring a vibration energy harvester, said method comprising: configuring a cantilevered beam resonator to comprise a cantilever beam having ends, wherein said cantilevered beam resonator includes a base defined by said ends of said cantilever beam; providing a piezoelectric transducer having at least one piezoelectric component; and mounting said piezoelectric transducer beneath said base of said cantilevered beam resonator, as explained above.  
Regarding claim 17, Rastegar discloses the base mounted piezoelectric harvester comprising said cantilevered beam resonator, said base, and said piezoelectric transducer.  
Regarding claim 18, the piezoelectric transducer comprises a piezoelectric substrate.
Regarding claim 19, the cantilever beam is perpendicular to said piezoelectric transducer. 
Regarding claim 20, the piezoelectric transducer comprises a piezoelectric substrate and said cantilever beam is mounted perpendicular to said piezoelectric substrate.
Regarding claims 8, 9, and 11-15, the combination of Rastegar and Near discloses the invention as explained above, but fails to disclose electrodes in a split configuration.  The Examiner takes Official Notice that it is well known in the art to provide split or divided electrodes in order to tell in which direction a motion has occurred (as different sections will be activated by different types of motion), to define specific regions, and/or to facilitate electrical connections. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the energy harvester apparatus with split electrodes in order to tell in which direction a motion occurred, to define specific pressure regions, and/or to facilitate electrical connections.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rastegar discloses a power source having the piezoelectric transducer mounted at the end of a spring/mass system. Kammann discloses a piezoelectric power generation system with a cantilever beam. Schmidt discloses a power generation device with a cantilever beam and the piezoelectric mounted close to the base of the beam.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018.  The examiner can normally be reached on M-Th 7:45-6:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. San Martin/
Primary Examiner, Art Unit 2837